Citation Nr: 0009153	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to the service-connected residuals of a 
shrapnel wound to the left buttock.

2.  Entitlement to service connection for a left foot 
disorder as secondary to the service-connected residuals of a 
shrapnel wound to the left buttock.

3.  Entitlement to service connection for a left hip 
disorder, other than the aggravation of degenerative joint 
disease, as secondary to the service-connected residuals of a 
shrapnel wound to the left buttock.

4.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a shrapnel wound to the left 
buttock with post-operative neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1941 to November 
1945.  These matters come to the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
disorders of the left hip, the left knee, and the left foot 
as secondary to the shrapnel wounds to the left buttock.  The 
RO also denied entitlement to a disability rating in excess 
of 20 percent for the residuals of the shrapnel wound to the 
left buttock.  The veteran has perfected an appeal of that 
decision.

In an April 1998 rating decision the RO granted service 
connection for aggravation of non-service connected 
degenerative joint disease of the left hip by the service-
connected residuals of the shrapnel wound.  The veteran 
contends that all of the symptoms in his left hip are due to 
the service-connected injury.  The Board finds, therefore, 
that the issue of entitlement to service connection for a 
left hip disorder, other than the aggravation of the 
degenerative joint disease, remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (a claim remains 
in controversy where less than the maximum available benefit 
is awarded).



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's complaints pertaining to the left knee are 
not causally or etiologically related to service or a 
service-connected disability.

3.  The veteran's complaints pertaining to the left foot are 
not causally or etiologically related to service or a 
service-connected disability.

4.  The veteran's complaints pertaining to the left hip, 
except for the degree of aggravation of degenerative joint 
disease of the left hip by the residuals of the shrapnel 
wound to the left buttock, are not causally or etiologically 
related to service or a service-connected disability.

5.  The residuals of a shrapnel wound to the left buttock 
with post-operative neuropathy are manifested by pain, with 
no evidence of loss of power, weakness, lowered threshold of 
fatigue, impairment of coordination, or uncertainty of 
movement caused by the service-connected disorder.


CONCLUSIONS OF LAW

1.  A chronic disorder of the left knee was not incurred in 
or aggravated by active service, nor does the veteran have a 
left knee disorder that was caused by or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  A chronic disorder of the left foot was not incurred in 
or aggravated by active service, nor does the veteran have a 
left foot disorder that was caused by or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  A chronic disorder of the left hip was not incurred in or 
aggravated by active service, nor does the veteran have a 
left hip disorder, other than the degree of aggravation of 
degenerative joint disease of the left hip by the service-
connected residuals of a shrapnel wound to the left buttock, 
that was caused by or proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).

4.  The criteria for a disability rating in excess of 
20 percent for the residuals of a shrapnel wound to the left 
buttock with post-operative neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.56, 4.73, Diagnostic Code 5317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in October 
1944 he incurred shell fragment wounds to the left hip while 
engaged in action with the enemy.  There was no sign of bone, 
nerve, or blood vessel injury.  The wound was bandaged, and 
the veteran was returned to duty on the day following the 
injury.  The report of his November 1945 separation 
examination indicates that no defects were found.

The veteran was provided a VA examination in July 1946, 
during which he denied having received any treatment for the 
shell fragment wound since his separation from service.  He 
complained of pain in the hip with physical activity and damp 
weather.  Physical examination revealed no abnormalities with 
the exception of healed, non-tender, pliable scars over the 
left hip.  One scar was one inch by three-eighths inch, and 
the second was three-eighths inch in diameter.

In an August 1946 rating decision the RO granted service 
connection for a scar on the left hip as a residual of a 
shrapnel wound.  The disability was initially rated as 
noncompensable.  The veteran appealed the assigned rating, 
and in a March 1947 decision the Board increased the 
disability rating to 10 percent for a painful scar.

The veteran was hospitalized for complaints of low back and 
left buttock pain in August 1949 and October 1951.  In 
October 1951 his complaints were attributed to a congenital 
defect in the interarticular portion of the lamina at L5.  In 
a November 1951 rating decision the RO denied entitlement to 
service connection for the congenital defect.

Since November 1951 the veteran has submitted numerous 
statements, Congressional inquiries, and hearing testimony to 
the effect that the shrapnel wounds to the left buttock 
resulted in severe, debilitating pain in the left lower back 
and left lower extremity that prevented him from being able 
to maintain employment.  He has undergone numerous 
examinations, hospitalizations, extensive diagnostic testing, 
and exploratory surgery on two separate occasions, none of 
which was successful in documenting any objective clinical 
findings of pathology resulting from the shrapnel wounds, 
except for the visible scars.  He also received extensive 
treatment, including physical therapy, medication, 
injections, electrical stimulation, and pain management, none 
of which alleviated his reported pain.

An X-ray study of the lumbosacral spine during a December 
1967 hospitalization revealed evidence of disc degeneration 
and hypertrophic changes at the L4-L5 and L5-S1 level.  As 
the result of a VA examination in February 1968 the examiner 
determined that the shrapnel scars were asymptomatic, and 
that the veteran's complaints of pain were due to chronic 
left sacroiliac strain that was not related to the shrapnel 
wound.  In a March 1968 rating decision the RO denied 
entitlement to service connection for chronic left sacroiliac 
strain.

In September 1968 the veteran underwent surgical exploration 
of the left buttock through a large posterior-lateral 
incision.  No abnormalities were found during the procedure, 
which included an examination of the sciatic nerve.  A VA 
examiner in December 1968 described the shrapnel wound as 
very superficial, with no muscle damage.  The veteran 
continued to complain of pain deep in the left buttock and 
decreased sensation, which the examiner attributed to post-
traumatic neuropathy of the nerves in the left buttock.  In a 
January 1969 rating decision the RO increased the disability 
rating from 10 to 20 percent, and revised the definition of 
the service-connected disorder to include post-operative 
neuropathy of the left buttock.  The 20 percent rating has 
been in effect since January 1969.

During an April 1970 hospitalization the veteran was provided 
a psychiatric evaluation, which resulted in a diagnosis of an 
inadequate personality with a hysterical overlay.  He 
underwent a neuropsychiatric examination in August 1970, 
which also resulted in a diagnosis of an inadequate 
personality with hysterical overlay.

An X-ray study of the lumbosacral spine in October 1972 
showed nearly complete fusion of the sacroiliac joints, 
described as indicative of old rheumatoid spondylitis.  A VA 
examiner in July 1974 stated that although the veteran 
attributed the pain in his hips and lower extremities to the 
war wounds, it was impossible to relate the two.  He stated 
that the war wound contributed to his pain on the basis of 
anxiety and personality behavior of a hysterical, rather than 
organic nature.  A psychological evaluation in April 1975 and 
a VA psychiatric examination in May 1976, however, found no 
evidence of a character or mental disorder.

In a May 1977 report the veteran's private physician provided 
the opinion that he suffered chronic, moderately severe pain 
in the left buttock and leg from the war-time shrapnel wound 
in the left buttock, with permanent neurological deficits.  
The physician provided no clinical, laboratory, or 
radiographic findings in support of that assessment.

An April 1979 hospital summary indicates that the veteran 
reported having had numbness in the left foot for the 
previous 18 months.  Electromyography (EMG) studies conducted 
as recently as April 1975 were normal.  On discharge from the 
hospital the treating physician provided a diagnosis of 
chronic left sciatica secondary to left sciatic nerve 
shrapnel wound.  The physician did not, however, provide any 
objective clinical findings in support of that diagnosis.

In an April 1980 medical report the veteran's private 
physician stated that the pain that the veteran experienced 
in the left lower extremity was a result of sciatic nerve 
involvement, which was most likely due to the left buttock 
injury in World War II.  The physician again did not provide 
any clinical, laboratory, or radiographic findings in support 
of that assessment.

A July 1980 hospital summary indicates that several years 
prior to that admission the veteran had developed numbness 
and a burning sensation in the left leg and foot, with 
increasing symptoms in the previous few months.  An X-ray 
study of the lumbar spine at that time showed hypertrophic 
spondylosis and lumbosacral apophysitis.  He was discharged 
from the hospital with a diagnosis of chronic left sciatica 
secondary to shrapnel wound of the left buttock.  The 
treating physician again did not provide any clinical, 
laboratory, or radiographic findings indicating that the 
sciatica was due to the shrapnel wound.

A November 1981 private X-ray study of the left hip revealed 
that the hip joint was well maintained, and that the 
sacroiliac joints were normal.  There was no evidence of any 
retained foreign bodies.

VA treatment records show that in February 1986 the veteran 
had a history of left sciatic pain, with an increase in 
symptoms over the previous few months.  On examination he 
walked with a limp on the left, but was able to bear his full 
weight on the left leg.  Deep tendon reflexes at the knees 
were 3+ and 2+ at the ankles, bilaterally.  Strength in the 
right lower extremity was 5/5, and 4/5 on the left.  The 
sensory examination was normal bilaterally, and leg lengths 
were equal.  The physician provided a diagnosis of left 
sciatic pain, with no motor deficits, but did not provide any 
etiology for the disorder.  An X-ray study of the pelvis 
showed normal sacroiliac and hip joints, and an X-ray study 
of the lumbosacral spine showed early osteophytes from T12 to 
L3 and significant degenerative changes at the L5-S1 level.

In a July 1990 report the veteran's private physician stated 
that he had progressive pain, weakness, and sensory loss in 
the left foot secondary to the shrapnel injury.

During a January 1991 VA orthopedic examination the veteran 
reported having incurred two gunshot wounds to the left 
buttock in October 1944, and having undergone surgery on the 
left buttock twice in the 1960s.  Following his separation 
from service he worked as a letter carrier for 16 years.  He 
complained of low back pain into the buttocks, down the 
posterior aspect of the thigh to the foot.  He stated that he 
had been told as the result of magnetic resonance imaging 
(MRI) that he had a ruptured disc in his low back.  As the 
result of an orthopedic examination, which is documented in 
the report, the examiner attributed the veteran's complaints 
to probable spinal stenosis.  The examiner stated that there 
was no causal relationship between the in-service gunshot 
wound to the left buttock and the current diagnosis, in that 
the veteran would not have been able to work for 16 years as 
a letter carrier had there been such a relationship.

In February 1996 the veteran claimed entitlement to an 
increased rating for his service-connected disability.  He 
stated that the disability was manifested by severe pain in 
the left buttock and left knee, numbness in the left foot, 
and cramping in the left hip and leg.  Following the 
veteran's request for an increased rating, he was provided a 
VA orthopedic examination.  In requesting the VA medical 
center (MC) to provide the examination, the RO also asked the 
physician to provide an opinion on whether the veteran's 
complaints of pain in the left buttock and left knee, the 
numbness in the left foot, and the cramping in the left hip 
and leg were related to the service-connected shrapnel 
injury.

In conjunction with the April 1996 examination the veteran 
reported having had pain in the left buttock since his 
separation from service, with a recent worsening.  He was 
able to operate a car for about one hour, which was limited 
by left lower extremity weakness and lack of coordination.  
He was able to walk for about five minutes, which was limited 
by numbness and cramping in the left lower extremity.  He 
denied ever having had any low back symptoms, although the 
examiner noted that his treatment chart made frequent 
reference to a low back problem.  The pain in the left 
buttock radiated into the left thigh, with occasional muscle 
cramps in the thigh.  He also had pain in the left hip and 
the left knee, with occasional collapsing of the left knee.  
He had pain, muscle cramps, and numbness in the left lower 
leg.  He also complained of pain, numbness, and a burning 
discomfort in the left foot for the previous six or eight 
months.

On examination he could heel and toe walk satisfactorily and 
flex forward to reach his ankles.  Percussion of the flexed 
spine and the range of motion of the spine were not painful, 
and his legs were of equal length.  The back was non-tender, 
with good alignment.  Reflexes were normal at the knees and 
ankles, muscle strength and sensation were normal in the 
lower legs and feet, calf circumferences were equal, and 
straight-leg raising was tolerated to 80 degrees bilaterally.  
There was limited motion of the left hip and moderate 
generalized tenderness of the left buttock with mild atrophy 
of the gluteus maximus muscle.

Motion of the left knee was minimally limited, with pain on 
movement.  There was medial joint line tenderness in the 
knee, with normal ligaments.  Both lower legs were equal in 
appearance and calf circumference, with no evidence of muscle 
tenderness.  Motion of the foot and ankle was normal.  There 
was mild tenderness in the left mid-foot.

The examiner referenced an MRI study in 1995 that showed some 
disc degeneration and bulging at the lower three lumbar 
levels, with a symptomatic bulge at the L5-S1 level on the 
left.  The veteran did not want to have any further X-rays in 
conjunction with the examination.

The examiner found that although the veteran emphatically 
denied ever having had any low back symptoms, his clinical 
records and the current examination showed definite disc 
degeneration and protrusion, with evidence of significant 
nerve root irritation on the left.  The examiner stated that 
the continued pain in the buttock area was due to chronic 
muscular strain and scarring.  He diagnosed the left knee 
pain as chronic synovitis, and he diagnosed the left lower 
leg and foot pain, numbness, and cramping as chronic probable 
lumbar nerve root irritation versus possible peripheral nerve 
irritation.  

The examiner stated that the history of left lower extremity 
symptoms going back to military service were limited to the 
buttock, but that the increase in neurological symptoms six 
to eight months previously was probably due to irritation of 
a lumbar nerve root and/or a peripheral nerve that was 
probably not arising from the old irritation in the left 
buttock.  The examiner also provided the opinion that 
20 percent of the veteran's symptoms distal to the buttock 
were related to the in-service injury, but that the remaining 
80 percent were not related to the shrapnel wound.  He also 
stated that the symptoms in the left knee and ankle were not 
related to the shrapnel wound.  Those assessments were based 
on the examination and a review of the evidence in the case 
file.

In his July 1996 substantive appeal the veteran stated that 
he was wounded in the left buttock in October 1944 when the 
shrapnel entered the buttock at one point, glanced off his 
hip, and exited at another point.  He reported having had 
pain deep in the left hip for many weeks following the 
injury, and that he had had the same deep pain in the left 
buttock for the previous 50 years.  He stated that over the 
years he had lost many jobs because of the pain.  He denied 
having any back problem.

During a December 1997 hearing the veteran asserted that the 
symptoms of the left buttock shrapnel wound were more severe 
than as documented in the April 1996 examination.  He stated 
that the symptoms included numbness in the back, left hip, 
left knee, and down the left leg, hip pain, throbbing pain in 
the left foot, chronic, ongoing, unbearable pain, and 
difficulty ambulating.  He stated that the shrapnel wound had 
caused the neurological problem in the left lower extremity, 
and asked that a disability rating of 50 percent be assigned.  
The Hearings Officer noted that the veteran walked with a 
left-sided limp, using a cane.

Following the December 1997 hearing the veteran was provided 
VA neurological and orthopedic examinations.  In conjunction 
with the neurological examination he reported having left 
buttock pain and left leg weakness since the in-service 
injury, and that he had worked as a mail carrier for 13 years 
and had to quit due to back pain.  He was unable to remember 
when the low back pain began radiating into the left hip and 
leg, but that he had had it for many years.  The examination 
report included a copy of the April 1995 MRI of the lumbar 
spine, which revealed moderately severe degenerative changes 
at L5-S1 associated with posterior bulging of the disc and 
osteophyte.  Posterior disc bulging was present at L3-L4 and 
L4-L5.  There was asymmetrical left paracentral bulging at 
L5-S1, displacing the S1 nerve root.  The neurologist noted 
that the veteran had had diabetes for some years.

On examination of the lower extremities, motor power of the 
left hamstrings was +4/5, that of the left gastrocnemius was 
3+/5, and the tibialis posterior was a little weak.  The 
remaining muscles in both lower extremities were normal.  
Reflexes were diminished throughout and there was a prominent 
stocking-glove distribution of vibratory and temperature 
sensory loss, which the examiner stated was likely related to 
diabetes.  Straight leg raising was positive on the left at 
20 degrees.  The examiner noted sacroiliac and joint 
tenderness, pain with hip flexion and internal rotation, and 
a narrow-based gait that required a cane for ambulation.

The examining neurologist provided diagnoses of status post 
soft tissue shrapnel wound to the left gluteal region, likely 
without significant neurological injury, and left L5-S1 
herniated disc with likely left S1 radiculopathy superimposed 
upon a diabetic polyneuropathy.  The examiner stated that the 
herniated disc was unlikely to be related to the shrapnel 
injury.  The examiner recommended that nerve conduction 
studies (NCS) be conducted to evaluate the presence of a left 
S1 radiculopathy versus a chronic left sciatic neuropathy.

The NCS revealed no evidence of active ongoing left S1 or 
sciatic neuropathy.  The physician conducting the NCS found 
that the results were most consistent with peripheral 
polyneuropathy, with evidence in both legs.  On review of the 
NCS and MRI results, the examining neurologist stated that 
the veteran's symptoms were most likely due to polyneuropathy 
with chronic left S1 radiculopathy related to the left disc 
bulge at L5-S1.

During the December 1997 orthopedic examination the veteran 
reported having undergone surgery on the left buttock while 
on board the ship at the time the injury occurred.  He also 
reported the onset of intermittent left hip pain in 1946, 
which became more severe while he was working as a mail 
carrier.  He stated that after 13 years he had to stop 
working as a mail carrier due to the hip pain.  

The examiner noted that the veteran had a history of non-
insulin dependent diabetes.  He denied any history of low 
back pain, and asserted that he always experienced the pain 
in the left hip.  He stated that he had a significant 
increase in symptoms in 1968, at which time additional 
exploratory surgery was performed.  At that time his symptoms 
were attributed to left leg radiculopathy.  An MRI in 1995 
had showed a herniated nucleus pulposus at the L5-S1 level 
with displacement of the S1 nerve root and L4-L5 foramina 
narrowing.  He complained of a sharp, deep pain in the left 
hip, and a dull ache in the left lower extremity.  He also 
complained of stiffness in the hip and weakness in the left 
leg.

On examination the examiner noted that the veteran was unable 
to sit for long periods and had to move about the examination 
room.  The examiner described the scars resulting from the 
prior exploratory surgery, including a 29-centimeter scar and 
a 10-centimeter scar over the left hip.  There was tenderness 
to palpation over the left sacroiliac area, but no tenderness 
in the remainder of the hip girdle.  Femoral pulses were +2/4 
bilaterally.  The range of motion of the left hip was limited 
in comparison to the right.  Motor examination was 5/5 on the 
right and 2/5 on the left.  The examiner stated that the 
veteran's complaints were related to two problems:  1) a 
herniated nucleus pulposus at L5-S1 with nerve root 
impingement, and 2) degenerative joint disease of the 
sacroiliac joint due to the exploratory surgery on the left 
hip and the shrapnel injury.

An X-ray study of the hips in January 1998 showed slight 
degenerative changes in both hips, with no evidence of bony 
injury.  In an April 1998 rating decision the RO granted 
service connection for aggravation of non-service connected 
degenerative joint disease of the left hip.

The veteran provided testimony before the undersigned at the 
RO in February 2000.  He testified that he was unable to walk 
for 45-60 days following the in-service injury, and that the 
injury had caused him to lose numerous jobs.  He stated that 
he started having numbness in the left foot and cramping in 
the left leg in the 1960s, and problems with the left knee 
after that.  He denied having received any treatment for the 
left hip problems, other than medication, for the previous 
20 years.  He reported having a burning pain in the entire 
left leg.  He stated that he had been retired from his 
employment due to a sciatic nerve problem. 

II.  Service Connection for Left Knee, Left Foot, and Left 
Hip Disorders

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

The Board concludes that the veteran's claims for service 
connection for left hip, knee, and foot disorders are well 
grounded because the evidence shows that they are plausible.  
Private physicians have linked the claimed disabilities to 
the service connected combat injuries.  VA has a duty, 
therefore, to assist him in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a); see also 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  The 
relevant evidence consists of the veteran's service medical 
records, VA treatment records, the reports of VA examinations 
in July 1946 through December 1997, and the veteran's 
statements and testimony.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) defined "disability" in this 
context as impairment of earning capacity, including any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is a separate disease or injury that 
was caused by the service-connected disorder.  In other 
words, it is not necessary that an etiological relationship 
exist between the service-connected disorder and the non-
service connected disorder.  If a non-service connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The Board has reviewed the evidence of record and finds that 
service connection for a left hip disorder, other than the 
aggravation of the non-service connected degenerative joint 
disease that has been previously granted, a left knee 
disorder, and a left foot disorder is not warranted.  As a 
threshold matter, the Board notes that in a March 1968 rating 
decision the RO denied entitlement to service connection for 
chronic sacroiliac strain.  The notice provided to the 
veteran of the March 1968 decision did not, however, make any 
reference to the denial of service connection.  The Board 
finds, therefore, that the March 1968 rating decision is not 
a final decision in terms of entitlement to service 
connection for a left hip disorder, and that new and material 
evidence is not required for the Board to consider that 
issue.  See Best v. Brown, 10 Vet. App. 322 (1997) (even 
though the disorder was denied in the rating decision, the 
RO's failure to include the disorder in the denial notice 
precluded the decision from becoming final in reference to 
that disorder).

The service medical records are silent for any complaints or 
clinical findings pertaining to the left hip, except for the 
shrapnel wound, the left knee, or the left foot, and the 
veteran does not claim otherwise.  The veteran contends that 
all of the symptoms that he experiences in his left hip and 
lower extremity, however diagnosed, are caused by the 
service-connected residuals of the shrapnel wounds.

With the exception of the slight degenerative joint disease, 
the evidence does not show that the veteran has a left hip 
disorder.  The medical evidence shows that the pain in the 
left hip is due to nerve root impingement caused by the 
herniated disc at L5-S1, which is not related to the in-
service injury.  The medical evidence also shows that the 
complaints pertaining to the left knee are due to chronic 
synovitis or the nerve root impingement, which are not 
related to the shrapnel wound.  In addition, the medical 
evidence shows that his complaints of numbness and weakness 
in the left lower extremity, including the foot, are due to 
the nerve root impingement and peripheral polyneuropathy 
caused by diabetes.

The service medical records show that the shrapnel wound did 
not result in any bone, nerve, or blood vessel injury.  The 
veteran was returned to duty the day following the injury, 
although treatment continued.  No defects were found during 
his separation examination.  Contrary to the veteran's 
assertion, numerous X-ray studies have failed to reveal any 
evidence of retained foreign bodies.

The medical evidence as early as December 1967 revealed disc 
degeneration and hypertrophic changes in the lumbosacral 
spine.  The exploratory surgery in September 1968 revealed no 
evidence of any damage caused by the shrapnel wound, other 
than the superficial scars.  The sciatic nerve was found to 
be normal at that time, although the veteran had been 
complaining of debilitating pain in the left buttock and hip 
for many years.  EMG studies through April 1975 were reported 
to be normal.

The VA examiners in February 1968, July 1974, and January 
1991 found that the veteran's complaints pertaining to the 
left hip and left lower extremity were related to the low 
back pathology, not the war wounds.  The opinion provided in 
February 1968 was based on review of the medical records and 
was provided by a board of two orthopedists.

The veteran's private physician in May 1977, April 1980, and 
July 1990 and the VA treating physicians in April 1979 and 
July 1980 stated that the pain in the left lower extremity 
was related to the shrapnel wounds, in that the chronic left 
sciatica was caused by the shrapnel wound.  That assessment, 
however, was not supported by any objective clinical, 
radiographic, or laboratory findings indicating that the 
shrapnel wound had caused any injury to the sciatic nerve.  
The assessment appears to be based on the veteran's 
subjective complaints, without reference to the historical 
medical records.  Because the opinion is not supported by any 
objective findings of injury to the sciatic nerve, the Board 
finds that those medical opinions are of low probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence); 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history).

Following the veteran's current claim for an increased 
rating, the examiner in April 1996 provided the opinion that 
20 percent of the veteran's symptoms in the left hip and 
buttock were related to the in-service injury, but that the 
remaining 80 percent were not.  He also stated that the 
remaining 80 percent of the hip symptoms and the symptoms in 
the left lower extremity, including the knee and foot, were 
caused by nerve impingement or peripheral neuropathy that 
were not related to the shrapnel injury.  This opinion was 
based on a review of the evidence in the case file, including 
the clinical and service medical records, and is, therefore, 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the entire 
record is more probative than opinions that are based on the 
veteran's reported history).

The neurologist in December 1997 determined that the left 
lower extremity symptoms were due to polyneuropathy and 
chronic left S1 radiculopathy, and that the polyneuropathy 
and radiculopathy were not related to the in-service shrapnel 
injury.  The orthopedist found that part of the symptoms were 
due to degenerative joint disease of the sacroiliac joint, 
which was related to the shrapnel injury.  Service connection 
for the aggravation of degenerative joint disease in the left 
hip has been established.  The orthopedist found that the 
remaining symptoms in the left hip and lower extremity were 
due to nerve root impingement caused by the herniated nucleus 
pulposus at L5-S1, not the shrapnel injury.  The opinions of 
the neurologist and orthopedist were based on a review of the 
clinical records, documented physical examinations, and 
diagnostic studies.  The examiners also provided the 
rationales for their opinions and the opinions are, 
therefore, highly probative.  Hernandez-Toyens, 11 App. 
at 379.

The veteran's assertion that the shrapnel injury to the left 
buttock resulted in a disorder of the left hip, left knee, 
and left foot is not probative because the veteran is not 
competent to provide evidence of a medical diagnosis or the 
etiology of a medical disorder.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board finds that the symptoms 
pertaining to the left knee and the left foot, and the 
remaining symptoms in the left hip, are not related to a 
service-connected disability.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claims of entitlement to service connection for a left 
hip disorder, other than the aggravation of degenerative 
joint disease, a left knee disorder, and a left foot 
disorder.

III.  Increased Rating

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of reports of VA examinations in April 1996 
and December 1997 and the veteran's statements and testimony.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are provided.  In determining 
the proper evaluation for the residuals of a service-
connected injury, manifestations not resulting from the 
service connected injury and the evaluation of the same 
manifestations under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. Part 4).  If a change in the rating 
criteria occurs during the pendency of the veteran's appeal, 
he is entitled to the application of the rating criteria more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran was provided the revised regulations in 
an April 1998 supplemental statement of the case.  The Board 
has reviewed the facts of the veteran's case in light of the 
original and revised regulations, and finds that no material 
change occurred in the rating criteria so as to change the 
analysis applicable to the veteran's claims.  See comments at 
62 Fed. Reg. 30236 (1997); but cf. Fischer v. West, 11 Vet 
App 121 (1998) (Board has a duty to consider the new and old 
versions of the regulations referable to rating muscle 
injuries).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  The 
objective findings include ragged, depressed, and adherent 
scars indicating wide damage to the muscle groups in the 
missile's track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle swelling and 
hardening abnormally in contraction, and severe impairment of 
strength, endurance, or coordinated movements in comparison 
to the sound side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and the explosive 
effect of the missile, adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56.

Diagnostic Code 5317 for muscle group XVII indicates that 
that muscle group controls extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial band, acting with 
muscle group XIV in postural support of the body, steadying 
the pelvis on the head of the femur and the condyles of the 
femur on the tibia.  The muscles included are the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  The 
diagnostic code provides a noncompensable rating if the 
muscle injury is slight, a 20 percent rating if moderate, a 
40 percent rating if moderately severe, and a 50 percent 
rating if severe.  38 C.F.R. § 4.73.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert, 
1 Vet. App. at 55.

The Board has reviewed the evidence of record and finds that 
entitlement to a disability rating in excess of 20 percent is 
not shown.  The residuals of the shrapnel injury to the left 
buttock are manifested by pain and reduced sensation in the 
area of the buttock, with no evidence of loss of power, 
weakness, lowered threshold of fatigue, impairment of 
coordination, or uncertainty of movement caused by the 
shrapnel wound or the subsequent exploratory surgery.

In accordance with Diagnostic Code 5317, a disability rating 
in excess of 20 percent requires evidence showing that the 
muscle disability is moderately severe.  A moderately severe 
muscle disability results from a through and through or deep 
penetrating wound, with evidence of debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The objective evidence of a moderately severe 
muscle disability includes entrance and (if present) exit 
scars that indicate a track of the missile through one or 
more muscle groups, the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, and impairment of strength and endurance in 
comparison to the sound side.

The medical evidence indicates that the original shrapnel 
injury resulted in two superficial wounds with no bone, 
nerve, or blood vessel involvement.  The wounds were treated 
with bandaging and medication.  Contrary to the veteran's 
contention, the medical evidence does not indicate that the 
two scars were the result of a through and through wound.  
The veteran was returned to duty the day following the 
injury, with no evidence of debridement, prolonged infection, 
or sloughing of soft parts.  Until the initial exploratory 
surgery, the wound scars were consistently described as well 
healed and asymptomatic.  The exploratory surgery revealed no 
evidence of inter- or intra-muscular scarring, loss of deep 
fascia, or muscle substance resulting from the shrapnel 
injury.  The Board finds, therefore, that the schedular 
criteria for a disability rating in excess of 20 percent are 
not met.

The Board notes that the 20 percent rating currently assigned 
was based on the medical opinion that the exploratory surgery 
resulted in neuropathy of the nerves damaged during the 
surgery.  Peripheral neuralgia, which is characterized by 
pain, is rated on the same scale as a nerve injury, with a 
maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.  In the diagnostic codes pertaining to the 
peripheral nerves, the nerves in the buttocks are not listed.  
The remaining diagnostic codes relevant to the hips and lower 
extremities, however, provide no more than a 20 percent 
rating for moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a.  The consideration of the diagnostic codes for 
nerve injury, as opposed to muscle injury, therefore, does 
not result in a higher disability rating.  38 C.F.R. § 4.20.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran 
contends that the service-connected residuals of the shrapnel 
wounds result in severe pain in the left buttock and left 
knee, numbness in the left foot, and cramping in the left hip 
and leg.  The VA examiner in April 1996 found that 20 percent 
of the pain in the left buttock and hip pertained to the 
service-connected injury, but that the remainder of the 
symptoms were caused by the non-service connected low back 
pathology.  The symptoms that are caused by the non-service 
connected disorder cannot be considered in rating the 
service-connected disability.  38 C.F.R. § 4.14.  The Board 
finds that the residuals of the shrapnel injury are 
appropriately compensated by the 20 percent rating that has 
been assigned.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected residuals of a shrapnel injury has resulted in any 
hospitalizations for several years.  In addition, the 
evidence does not show that the residuals of the shrapnel 
wounds, as opposed to the non-service connected low back 
disability, has caused marked interference with employment.  
Although the veteran claims to be unable to work due to the 
residuals of the shrapnel injury, the medical evidence shows 
that his symptoms are due to the low back pathology, not the 
shrapnel injury.  Further, the record shows that the veteran 
is retired, and that at the age of 75, he volunteers as a 
driver for the elderly.  Thus, marked interference with 
employment is not shown.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

The Board further finds that any implied claim for a total 
disability rating based on individual unemployability is not 
well grounded, and that referral of such a claim to the RO is 
not appropriate.  See Colayong v. West, 12 Vet App 524 
(1999); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. 
§ 4.16.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is denied.

The claim of entitlement to service connection for a left 
foot disorder is denied.

The claim of entitlement to service connection for a hip 
disorder, other than the aggravation of degenerative joint 
disease, is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a shrapnel wound to the left 
buttock with post-operative neuropathy is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

